Title: John Adams to John Quincy Adams, 19 March 1786
From: Adams, John
To: Adams, John Quincy


     
      My dear son
      Grosvenor Square March 19. 1786
     
     This Letter, I presume, will find you at the University, where I hope you will pass your time both pleasantly and profitably. Let Us know how you find Things, and take care of your health. You have in your Travels had so much Exercise, that it is not Safe to discontinue it, and indulge your self too much in a Sedentary Life. Never fail to walk an hour or two every day.
     I have read the Conquest of Canaan and Vision of Columbus, two Poems which would do honour to any Country and any Age. Read them, and you will be of my mind. Excepting Paradise lost, I know of nothing Superiour in any modern Language. What Success they will have in England is uncertain, at least for some years.
     I will Say thus much in favour of our Country that in Poets and Painters, She is not at present outdone by any nation in Europe.
     Your Letters to your sister are a great Refreshment to Us. Continue the Correspondence as often as you can without interfereing with your Studies.
     
      I am my dear son, with the tenderest Affection your Father
      John Adams
     
    